DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21-23, 25-27, 30-36, 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 8,179,329) in view of Hilgers (US 7,750,862).

Re Claim 21: Kato discloses: A radio frequency identification (RFID) antenna (Fig 6 or 9) comprising: 
a substrate (20); 
a radiator disposed on the substrate (1C), the radiator comprising:
a plurality of electrical conductors (15, 25 and 27) comprising: 
a first electrical conductor (portion of 15 connecting 17a to 27 to 17b or portion of 15 parallel to the long dimension of the substrate 20 ending at the conductor positioned perpendicularly to the long dimension of the substrate 20); 
a second electrical conductor (17a or the conductor connected perpendicularly to the first electrical conductor continuing with a meandering pattern on the same side as the loop conductor connection 26a of the center point); 
a third electrical conductor (17b or the conductor connected perpendicularly to the first electrical conductor continuing with a meandering pattern on the same side as the loop conductor connection 26b of the center point); and 

wherein the second electrical conductor and the third electrical conductor comprise stubs disposed at opposite ends of the first electrical conductor (as evidenced by Figs 6, 9), 
wherein the fourth electrical conductor is disposed between the second electrical conductor and the third electrical conductor (as evidenced by Figs 6, 9), the fourth electrical conductor comprising a loop (26a to 26b) and a feeding stub (27) disposed between the loop and the first electrical conductor (as evidenced by Figs 6, 9), and
wherein resonance and resistance of the antenna are controlled based on a function of one or more geometric dimensions of the radiator (an antenna is tuned in frequency and impedance specifically through the dimensions of the antenna col 3 lines 19-25 and lines 25-28 where the length adjusts the frequency and the geometric dimensions results in different impedances).
Kato fails to specifically disclose: wherein resonance and resistance of the antenna are controlled based on a function of one or more geometric dimensions of the feeding stub.
Hilgers, however, teaches: resonance and resistance of an antenna are controlled based on a function of one or more geometric dimension of every part of the antenna to include the feeding stub (Fig 1: feeding stubs of dipole 18 at short circuit 28 of the loop forming feeding stubs 20 and 22 as evidenced by Figs 2, 3, 4, 5, 6, 7 the changes  in dimensions of any of the portions of the antenna affect the resistance and resonance of the antenna).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein resonance and resistance of the antenna are controlled based on a function of one or more geometric dimensions of the feeding stub in Kato, as taught by 

Re Claim 22: The disclosures of Kato as modified have been discussed above. 
Kato also discloses: The RFID antenna according to claim 21, where the loop (26a to 26b) is formed in a shape of a polygon (as evidenced by Fig 6).

Re Claim 23: The disclosures of Kato as modified have been discussed above. 
Kato also discloses: The RFID antenna according to claim 22, wherein the polygon is a rectangle (as evidenced by Fig 6).

Re Claim 25: The disclosures of Kato as modified have been discussed above. 
Kato also discloses: The RFID antenna according to claim 21, wherein a total width of the feeding stub (27) remains constant in a direction from the first electrical conductor towards the loop (as evidenced by Fig 6).

Re Claim 26: The disclosures of Kato as modified have been discussed above. 
Kato also discloses: The RFID antenna according to claim 21, wherein the second electrical conductor (17a) and the third electrical conductor (17b) are symmetrical to each other (as evidenced by Fig 6) with respect to a central point first electrical conductor (portion of 15 connecting 17a to 27 to 17b).

Re Claim 27: The disclosures of Kato as modified have been discussed above. 


Re Claim 30: The disclosures of Kato as modified have been discussed above. 
Kato also discloses: The RFID antenna according to claim 21, wherein the first (portion of 15 connecting 17a to 27 to 17b), second (17a), third (17b) and fourth (25) electrical conductors form an integral electrical conductor (as evidenced by Fig 6).

Re Claim 31: The disclosures of Kato as modified have been discussed above. 
Kato also discloses: The RFID antenna according to claim 21, wherein a side of the second electrical conductor (the conductor connected perpendicularly to the first electrical conductor continuing with a meandering pattern on the same side as the loop conductor connection 26a of the center point) that is opposite to a side of the first electrical conductor (portion of 15 parallel to the long dimension of the substrate 20 ending at the conductor positioned perpendicularly to the long dimension of the substrate 20) includes alternating protrusions and recesses (as evidenced by Fig 9), and a side of the third electrical conductor (the conductor connected perpendicularly to the first electrical conductor continuing with a meandering pattern on the same side as the loop conductor connection 26b of the center point) that is opposite to a side of the first electrical conductor (portion of 15 parallel to the long dimension of the substrate 20 ending at the conductor positioned perpendicularly to the long dimension of the substrate 20) includes alternating protrusions and recesses (as evidenced by Fig 9).

Re Claim 32: The disclosures of Kato as modified have been discussed above. 


Re Claim 33: The disclosures of Kato as modified have been discussed above. 
Kato also discloses: The RFID antenna according to claim 22, wherein resonance of the RFID antenna is determined, at least in part, by a height of the second electrical conductor, a height of the third electrical conductor, a width of the feeding stub, and a width of the loop (col 3 lines 19-25 and col 5 lines 25-38 and 33-36).

Re Claim 34: Kato discloses:  A radio frequency identification (RFID) antenna (Fig 6) comprising: 
a substrate (20); 
a radiator disposed on the substrate (1C), the radiator comprising:
a plurality of electrical conductors (15, 25 and 27) comprising: 
a first electrical conductor (portion of 15 connecting 17a to 27 to 17b);
a second electrical conductor (17a);
a third electrical conductor (17b); and
a fourth electrical conductor (25), wherein the second electrical conductor and the third electrical conductor are disposed perpendicular at opposite ends of the first electrical conductor (as evidenced by Fig 6),
wherein the fourth electrical conductor is disposed between the second electrical conductor and the third electrical conductor (as evidenced by Fig 6),
	a loop disposed on the substrate (from 26a to 26b); and

wherein resonance and resistance of the antenna are controlled based on a function of one or more geometric dimensions of the radiator (an antenna is tuned in frequency and impedance specifically through the dimensions of the antenna col 3 lines 19-25 and lines 25-28 where the length adjusts the frequency and the geometric dimensions results in different impedances).
Kato fails to specifically disclose: wherein resonance and resistance of the antenna are controlled based on a function of one or more geometric dimensions of the feeding stub.
Hilgers, however, teaches: resonance and resistance of an antenna are controlled based on a function of one or more geometric dimension of every part of the antenna to include the feeding stub (Fig 1: feeding stubs of dipole 18 at short circuit 28 of the loop forming feeding stubs 20 and 22 as evidenced by Figs 2, 3, 4, 5, 6, 7 the changes  in dimensions of any of the portions of the antenna affect the resistance and resonance of the antenna).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein resonance and resistance of the antenna are controlled based on a function of one or more geometric dimensions of the feeding stub in Kato, as taught by Hilgers, the inherent feature of tuning an antenna by adjusting geometric dimensions of any part of the antenna to achieve the desired bandwidth, frequency response and efficiency.

Re Claim 35: The disclosures of Kato as modified have been discussed above. 
Kato also discloses: The RFID antenna according to claim 34, where the loop (from 26a to 26b) is formed in a shape of a polygon (as evidenced by Fig 6).

Re Claim 36: The disclosures of Kato as modified have been discussed above. 


Re Claim 38: The disclosures of Kato as modified have been discussed above. 
Kato also discloses: The RFID antenna according to claim 34, wherein a total width of the feeding stub (27) remains constant (as evidenced by Fig 6) in a direction from the straight edge of the radiator towards the loop (as evidenced by Fig 6).

Re Claim 39: The disclosures of Kato as modified have been discussed above. 
Kato also discloses: The RFID antenna according to claim 34, wherein the RFID antenna is a dual band antenna (as evidenced by Fig 3 where the antenna covers from 860MHz to 960MHz which covers at least two RFID bands in different countries).

Re Claim 40: Kato discloses: A radio frequency identification (RFID) tag (Fig 6) comprising: 
a substrate (20); 
an integrated circuit disposed on the substrate (col 3 lines 10-11), the integrated circuit having an input terminal (col 3 lines 16-18), the input terminal having an input impedance (col 3 26-28); and 
an RFID antenna disposed on the substrate (15 and 25), the RFID antenna having a feed terminal (26a, 26b) coupled to the input terminal of the integrated circuit (col 3 lines 4-9), wherein the feed terminal has a terminal impedance (col 3 lines 25-28), the RFID antenna comprising: 
a plurality of electrical conductors attached to the substrate (15, 25 and 27), the plurality of electrical conductors comprising: 
a radiator disposed on the substrate (1C), the radiator comprising:
a first electrical conductor (portion of 15 connecting 17a to 27 to 17b);

a third electrical conductor (17b); and
a fourth electrical conductor (25), wherein the second electrical conductor and the third electrical conductor are disposed perpendicular at opposite ends of the first electrical conductor (as evidenced by Fig 6),
wherein the fourth electrical conductor is disposed between the second electrical conductor and the third electrical conductor (as evidenced by Fig 6),
	a loop disposed on the substrate (from 26a to 26b); and
	a feeding stub (27) disposed on the substrate between the loop and the first electrical conductor (as evidenced by Fig 6), wherein the feeding stub is coupled to the feed terminal (as evidenced by Fig 6, feed terminals 26a and 26b are coupled to feeding stub 27)
	wherein resonance and resistance of the RFID antenna are controlled based on a function of one or more geometric dimensions of the radiator (an antenna is tuned in frequency and impedance specifically through the dimensions of the antenna col 3 lines 19-25 and lines 25-28 where the length adjusts the frequency and the geometric dimensions results in different impedances).
Kato fails to specifically disclose: wherein resonance and resistance of the antenna are controlled based on a function of one or more geometric dimensions of the feeding stub.
Hilgers, however, teaches: resonance and resistance of an antenna are controlled based on a function of one or more geometric dimension of every part of the antenna to include the feeding stub (Fig 1: feeding stubs of dipole 18 at short circuit 28 of the loop forming feeding stubs 20 and 22 as evidenced by Figs 2, 3, 4, 5, 6, 7 the changes in dimensions of any of the portions of the antenna affect the resistance and resonance of the antenna).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein resonance and resistance of the antenna are controlled .


Claim 24, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 8,179,329) in view of Hilgers (US 7,750,862) as applied to claims 21 or 34 above, and further in view of Song et al (“Song”) (US 6,975,278).

Re Claim 24: The disclosures of Kato as modified have been discussed above. 	
Kato as modified discloses: The RFID antenna according to claim 21
Kato as modified fails to specifically disclose: wherein a total width of the feeding stub gradually decreases in a direction from the first electrical conductor towards the loop.
Song, however, teaches the use of a total width of the feeding stub (Fig 4A: 401) gradually decreases in a direction from the first electrical conductor (311) towards the directly fed electrical conductor (301) is well known in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a total width of the feeding stub gradually decreases in a direction from the first electrical conductor towards the loop in Kato as modified, as taught by Song, in order to optimize impedance matching for best antenna performance at the desired operating frequencies of each conductive structure.

Re Claim 37: The disclosures of Kato as modified have been discussed above. 
Kato as modified discloses: The RFID antenna according to claim 34

Song, however, teaches the use of a total width of the feeding stub (Fig 4A: 401) gradually decreases in a direction from the straight edge of the radiator (311) towards the directly fed electrical conductor (301) is well known in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a total width of the feeding stub gradually decreases in a direction from the straight edge of the radiator towards the loop in Kato as modified, as taught by Song, in order to optimize impedance matching for best antenna performance at the desired operating frequencies of each conductive structure.

Claim 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 8,179,329) in view of Hilgers (US 7,750,862) as applied to claim 21 above, and further in view of Yamagajo et al (“Yamagajo”) (US 7,486,192).

Re Claim 28:  The disclosures of Kato as modified have been discussed above. 
Kato as modified discloses: The RFID antenna according to claim 21
Kato as modified fails to specifically disclose:  wherein when a central operating frequency is 865 MHz, a length of the loop is 0.073 λ and a height of the loop is 0.02 λ.
Yamagajo, however, teaches the use of a central loop dimension based on operating frequency adjusted and impedance matching required (Figs 1, 7, 8 and col 4 lines 20-31) is well known in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a central operating frequency is 865 MHz, a length of the loop is 0.073 

Re Claim 29: The disclosures of Kato as modified have been discussed above. 
Kato as modified discloses: The RFID antenna according to claim 21
Kato as modified fails to specifically disclose: wherein when a central operating frequency is 915 MHz, a length of the loop is 0.075 λ and a height of the loop is 0.018λ.
Yamagajo, however, teaches the use of a central loop dimension based on operating frequency adjusted and impedance matching required (Figs 1, 7, 8 and col 4 lines 20-31) is well known in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a central operating frequency is 915 MHz, a length of the loop is 0.075 λ and a height of the loop is 0.018λ in Kato as modified, as taught by Yamagajo, as a result effective variable tuning the loop dimensions for impedance matching of the specific RFID IC used.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,559,884 in view of in view of Hilgers (US 7,750,862).  ‘884 fails to specifically disclose: wherein resonance and resistance of the antenna are controlled based on a function of one or more geometric dimensions of the feeding stub and the radiator.
Hilgers, however, teaches: wherein resonance and resistance of the antenna are controlled based on a function of one or more geometric dimensions of the feeding stub and the radiator (Fig 1: an RFID antenna with matching loop and feeding stubs feeding into a dipole antenna with every dimension of the matching loop, feeding stubs and dipole labeled for tuning per the desired performance 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein resonance and resistance of the antenna are controlled based on a geometric dimensions of the antenna in ‘884, as taught by Forster, as the inherent behavior of antennas is present without an active matching circuit attempting to counteract the resistance and resonance changes as dimensional changes occur to an antenna.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845               

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                                                                                                                                                                                                                 
March 27, 2021